                      Case 1:19-cv-05375-PAE Document 28 Filed 11/27/19 Page 1 of 1
                                         KELLEY DRYE & W ARREN LLP
                                                  A LI MIT E D LIA BI LIT Y P ART NER SHI P




                                                 101 PARK AVENUE
  W AS HI NGTO N, DC                                                                                       F ACSIM I LE

     CHI CAGO, IL
                                                NEW YORK, NY 10178                                     ( 2 1 2 )   808- 7897

    HO USTO N,T X                                                                                     www.kelleydrye.com

 LOS       A NGE LES, CA                                (212) 808-7800

   S A N    DIEG O,   CA

  P A RSI PP A NY,    NJ                                                                               BARBARA E. HOEY

   S TAM FORD,        CT                                                                          DIRECT LINE:(212) 808-7628
B RUS SE LS,    BE LGI UM
                                                                                                  EMA IL:bhoey@kel leydr ye.com
    AFFILIATE OFFICE

    MUMBAI, INDIA




                                                 November 27, 2019

     BY ECF
     The Honorable Paul A. Engelmayer
     United States District Court
     Southern District of New York
     40 Foley Square, Room 2201
     New York, NY 10007

                            Re:   Sidanov v. Magellan Healthcare, Inc. et al; 19-cv-05375-PAE

     Your Honor:

             We represent Defendants, Magellan Healthcare, Inc.1 (“Magellan”) and JoAnn Harris
     (collectively “Defendants”) in the above-referenced matter.

             Pursuant to Rule 1(E) of Your Honor’s Individual Rules, we write to request an
     adjournment of the initial conference currently scheduled for December 12, 2019. No prior
     requests have been made related to the date of December 12, 2019. A prior request was made by
     Plaintiff to adjourn the conference, when previously scheduled for October 15, 2019, which was
     granted.

             We have consulted with Plaintiff’s counsel, who consents to this request. Counsel for the
     parties are currently available on December 17, December 19 and December 23, should those dates
     be convenient for the Court.

                 We thank Your Honor for your consideration of this matter.

                                                                        Respectfully submitted,


                                                                        Barbara E. Hoey

     cc:         All counsel (via ECF)

     1
             To the extent any of Plaintiff’s allegations in the Amended Complaint are asserted against Defendant
     Magellan as Plaintiff’s employer, Defendant Magellan denies that it was Plaintiff’s employer.
(SBOUFE5IFDPOGFSFODFXJMMCFBEKPVSOFEVOUJM%FDFNCFS 
BUBN

   SO ORDERED.

                   
               __________________________________
                     PAUL A. ENGELMAYER
                     United States District Judge

                                                 %FDFNCFS 
